DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor P. Lin, J.D., on August 23, 2022.

The claims have has been amended as follows.

1. (Currently Amended) A measuring circuit which can be connected to a current transformer for determining the magnitude of a current flowing through a conductor, the measuring circuit having an input terminal pair which can be connected to the current transformer, with a first switch, which connects a measuring resistor between the input terminals in a current measuring position, and which, in a voltage measuring position, separates the measuring resistor  from at least one of the input terminals, and having an output terminal pair, at which, alternatively, a voltage-dependent measuring voltage present at the input terminal pair or a current-dependent measuring voltage present at a first measuring point ,
	wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal.

2.	(Previously Presented) The measuring circuit according to claim 1, characterized by a second switch, which in the current measuring position connects a second measuring resistor between the input terminals in such a way that a current-dependent measuring voltage present at a third measuring point of the second measuring resistor can be tapped.

3.	(Cancelled)

4.	(Cancelled) 

5.	(Currently Amended) The measuring circuit according to claim [[3]]1, wherein the third switch in a conductive state connects the two input terminals to a capacitor which is also connected between the output terminals.

6.	(Currently Amended) The measuring circuit according to claim [[3]]1, wherein at least one of the first, second or third switches is a semiconductor switching element, for example, a MOSFET.

7.	(Previously Presented) The measuring circuit according to claim 1, wherein the first or second measuring resistor, which is connected in series with the first or second switch, each of which is designed as a MOSFET, is dimensioned such that the voltage drop across the MOSFET connected in series with the switch in question, or the MOSFET connected in series with another measuring resistor, is lower than the forward voltage of the body diode of the MOSFET.

8.	(Previously Presented) The measuring circuit according to claim 1, wherein a filter is connected between the output terminals and input terminals of a voltage measuring device which can be used to measure the voltage present at the output terminals.

9.	(Cancelled)  

10.	(Cancelled) 

11.	(Currently Amended) An energy metering terminal having a voltage measuring circuit which can be connected to a voltage transformer or directly to a conductor and a neutral conductor, having a current measuring circuit which can be connected to a current transformer, having a measuring transducer with a voltage measuring device for measuring the voltage measured by the voltage measuring circuit and the current measuring circuit and its phase angle for determining electrical power parameters, and having a control circuit and a communication interface, 
	wherein the current measuring circuit has an input terminal pair which can be connected to the current transformer, with a first switch, which connects a measuring resistor between the input terminals in a current measuring position, and which, in a voltage measuring position, separates the measuring resistor  from at least one of the input terminals, and having an output terminal pair, at which, alternatively, a voltage-dependent measuring voltage present at the input terminal pair or a current-dependent measuring voltage present at a first measuring point  of the measuring resistor can be tapped, characterized by a changeover switch, which can be used to connect one of the output terminals  of the output terminal pair to the first measuring point in the current measuring position, and to a second measuring point  in the voltage measuring position, and
	wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal.

12.	(Previously Presented) The energy metering terminal according to claim 11, wherein the voltage measuring circuit has at least one voltage divider at which the measuring transducer taps a voltage.

13.	(Previously Presented) The energy metering terminal according to claim 11, wherein the control circuit switches at least one of the first switches, second switches or third switches synchronously with the changeover switch.

Election/Restrictions

	The election made by the applicant without traverse in the previous action is accepted and appreciated, but also rendered moot by the examiner's amendment above.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 6/7/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

This action is a response to the examiner's amendment above, which has been entered.  Claims 3, 4, 9, and 10 have been withdrawn/cancelled.  Claims 1, 2, 5-8, and 11-13 are pending for examination.

	As a result of the amendment, the case is in condition for allowance.

Claims 1, 2, 5-8, and 11-13 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent No. 9,369,052 to Morong, which discloses a plural commutated-element direct-current current transformer having current measurement and multiple switches, but lacking wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal, and
	United States Patent No. 7,397,234 to Alfano et al., which discloses a current sensor with reset circuit having a switch connected to input and output, but lacking wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A measuring circuit which can be connected to a current transformer for determining the magnitude of a current flowing through a conductor . . . wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal," and
	in claim 11, "An energy metering terminal having a voltage measuring circuit which can be connected to a voltage transformer or directly to a conductor and a neutral conductor . . . wherein the changeover switch alternatively brings the output terminal into a conductive connection to the first measuring point, the second measuring point or a third switch which in a conductive state connects the input terminal to the output terminal,"
	in combination with all other limitations.

Claims 2 & 5-8 and 12 & 13 are allowed as being dependent on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/27/2022